Citation Nr: 1712487	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for patellofemoral pain syndrome of the left knee.

2.  Entitlement to a rating in excess of 20 percent for patellofemoral pain syndrome of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served in active duty from November 1966 to November 1969 and was awarded the National Defense Service Medal, Vietnam Service Medal, and the Republic of Vietnam Campaign Medal.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO).

In March 2016, the Board remanded this case to schedule the Veteran for a VA examination to document the current severity and manifestations of the Veteran's service-connected patellofemoral pain syndrome of the left knee and right knee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In March 2016, the Board remanded this case to schedule the Veteran for a VA examination to document the current severity and manifestations of the Veteran's service-connected patellofemoral pain syndrome of the right and left knees.

Internal documentation indicates that in April 2016, the Veteran was scheduled for a June 2016 examination at the VA Medical Center in Mission Valley, California, but that he failed to report to the examination. 

In October 2016, the Appeals Management Office (AMO) had the Veteran's address information verified and the report listed him as residing in New York since 2015.  
 
In December 2016, the RO issued a supplemental statement of the case denying entitlement to a rating in excess of 20 percent for patellofemoral pain syndrome of the left knee and entitlement to a rating in excess of 20 percent for patellofemoral pain syndrome of the right knee. 

The Veteran's representative, in a February 2017 brief, argued that VA had knowledge the Veteran was not residing in California at the time the VA examination was ordered and, therefore, he should be given another chance to attend a VA examination.

In light of the foregoing, and considering that the last left knee and right knee VA examination was in August 2009, the Board finds that the Veteran should be afforded an additional opportunity to undergo an examination in furtherance of his claims.  38 C.F.R. § 3.327 (2016); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

The VA examination should be performed in accordance with the range of motion testing required by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  The examiner should also render a retrospective opinion on the measurements required by Correia.

Additionally, updated VA treatment records should be obtained.  38 U.S.C.A.         § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

VA records systems should also be updated to reflect the Veteran's current address.

At this time, the Veteran is advised to cooperate in the development of his claims, and that it is his responsibility to report for any scheduled examination and to behave in a cooperative manner.  He is further advised that the future consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

Accordingly, the case is REMANDED for the following action:

1. Update the Veteran's address in all VA databases containing such information.  Of note is that his current address, per the February 2017 brief, is in New York.

2. Obtain VA treatment records dating from October 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such. 

3. Then, in consideration of his New York address, schedule the Veteran for a VA knee examination to determine the current severity of his service-connected patellofemoral pain syndrome of the left knee and service-connected patellofemoral pain syndrome of the right knee.  The claims file should be made available to and reviewed by the examiner.  

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss. 

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since January 2009) of the left knee and right knee in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Finally, the examiner should provide opinion as to the functional limitations the Veteran has experienced as a result of his service-connected patellofemoral pain syndrome of the left knee and service-connected patellofemoral pain syndrome of the right knee, and what impact, if any, those have on his occupational functioning.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




